USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109 filed 09/21/20 page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA


 IRISH 4 REPRODUCTIVE HEALTH
 et al.,

      Plaintiffs,                                 Case No. 3:18-cv-0491-PPS-JEM

 v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES
 et al.,

      Defendants.



                          FEDERAL DEFENDANTS’ MOTION TO
                        DISMISS SECOND AMENDED COMPLAINT

         Pursuant to Federal Rule of Civil Procedure 12(b)(6), the Federal Defendants respectfully

move to dismiss Plaintiffs’ Second Amended Complaint. In support of this Motion, Federal

Defendants respectfully refer the Court to the attached Memorandum of Points and Authorities.

Dated: September 21, 2020                     Respectfully submitted,


                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              /s/ Christopher R. Healy
                                              CHRISTOPHER R. HEALY
                                              Trial Attorney (DC Bar No. 219460)
                                              JUSTIN M. SANDBERG
                                              Senior Trial Counsel
                                              MICHAEL GERARDI
                                              REBECCA M. KOPPLIN
                                              DANIEL RIESS
                                              Trial Attorneys
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, NW

                                                 1
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109 filed 09/21/20 page 2 of 2


                                            Washington, D.C. 20005
                                            Telephone: (202) 514-8095
                                            Email: Christopher.Healy@usdoj.gov
                                            Counsel for Federal Defendants



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Federal Defendants’ Motion

to Dismiss Plaintiffs’ Second Amended Complaint and supporting memorandum was served on

counsel for all parties using the Court’s CM/ECF system on September 21, 2020.



                                                    /s/ Christopher R. Healy
                                                    CHRISTOPHER R. HEALY
                                                    Counsel for Federal Defendants




                                               2
